DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/06/2022 is acknowledged.  The traversal is on the ground(s) that an undue burden would not exist if restriction were not required.  This is found persuasive such that the restriction requirement has been WITHDRAWN.

Claim Objections
Claim 4, 7, 15-16, and 19-20 are objected to because of the following informalities:  
Claim 4, line 1-2, “includes extends” should read “extends”.  
Claim 7, line 2, “a” before “proximal portion” should read “the”.
Claim 15, line 3, “said” should be inserted before “open proximal end”.
Claim 16, line 2, “elastic metallic or polymeric material” should read “elastic, metallic, or polymeric material”.
Claim 16, line 4, “a” should be inserted before “distal end”.
Claim 19, line 4, “device” should be inserted after “driver”.
Claim 19, line 4, “anchor” should read “anchoring implant”.
Claim 20, line 4, “anchor” should read “anchoring implant”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “a longitudinal axis”.
Claim 1 recites the limitation "the first ends of one or more elongate sutures" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “first ends of one or more elongate sutures”.
Claim 1 recites the limitation "the distal end" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the distal portion”.
Claim 1 recites the limitation "said insertion device distal end" in line 18-19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “said insertion device distal portion”.
Claim 1, line  23, the limitation of “the driver device and implant move axially” is indefinite because it is unclear if the implant is being recited: 1) as positive claim element or 2) simply in functional language. For examination purposes, it is assumed that the limitation is functional such that implant is not a positive claim element of the system.
Claim 2 recites the limitation "the proximal hub portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the distal portion”.
Claim 6 recites the limitation "said resisting frictional fore" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation read “a resistive frictional force”.
Claim 17, line 10, recites the limitation of “said first free ends” which is indefinite because it is unclear if one or more than one elongate suture is being claimed. For examination purposes, it is assumed that this limitation reads “each first free end”.

Allowable Subject Matter
Claim(s) 1-20 are free of prior art, however, remain rejected under 35 U.S.C. 112 (and/or double patenting). Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and if the double patenting rejection is overcome).
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a one-handed implant placement system having an axial control assembly with a first constrained configuration and a second free configuration where, when the axial control assembly is in the first constrained configuration, relative axial movement between the driver device and the inversion device is precluded, and when the axial control assembly is in the second free configuration, the driver device and implant move axially in a distal direction along the length of the rigid distal portion of the insertion device, as recited in claim 1.
Attention is specifically drawn to US 6,544,281 (ElAttrache) which teaches a one-handed implant placement system having an axial control assembly in the form of threaded proximal section 39 and threaded cannula of thumb pad 41. However, the threaded arrangement of ElAttrache does not include a first constrained configuration in which relative axial movement between the driver device and the insertion device is precluded and a second free configuration in which the driver device and implant move axially in a distal direction along the length of the rigid distal portion of the insertion device, as recited in claim 1. As discussed above, ElAttrached does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify ElAttrache, alone or in combination, to teach the claimed axial control assembly.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,149,752 (Dougherty ‘752). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Dougherty ‘250 claims 1. A one-handed implant placement system for affixing a soft tissue graft to a prepared socket in a boney surface via a cannulated anchoring implant (claim 1), said system comprising: a. a cannulated driver device comprising a proximal handle portion having an open proximal end, an elongate tubular distal portion that defines the longitudinal axis of the system and includes an open distal end configured to receive said implant, and at least one driver lumen extending from said open proximal end to said open distal end (claim 1); b. an elongate insertion device that includes a rigid distal portion configured to receive the first ends of one or more elongate sutures (claim 1); and c. an axial control assembly having a first constrained configuration and a second free configuration (claim 1); wherein: i. said insertion device is slidably received within said at least one lumen of said driver device and the proximal end of said driver device handle portion is engaged to said elongate insertion device (claim 1); ii. when said axial control assembly is in said first constrained configuration, the distal end of said insertion device extends distally past the distal end of said implant when coupled to said driver device so as to enable said insertion device distal end to receive said suture first ends and relative axial movement between said driver device and said insertion device is precluded (claim 1); and iii. when said axial control assembly is in said second free configuration, the driver device and implant move axially in a distal direction along the length of said rigid distal portion of said insertion device to thereby drive said implant into said socket while the insertion device is maintained in a fixed position (claim 1).
2. The axial control assembly includes a longitudinal spring contained within the proximal hub portion of said elongate insertion device (claim 2-3).
3. The longitudinal spring is held in a compressed configuration by one or more slidable control elements (claim 4).
4. The slidable control element includes extends through a lateral wall of said proximal hub portion and is transversely oriented to the longitudinal axis (claim 5).
9. The elongate insertion device include a hub portion at its proximal end (claim 2).
10. The implant comprises an interference plug-type anchor (claim 6).
11. The implant comprises a threaded anchor (claim 7).
12. The implant comprises a cannulated knotless suture anchor fabricated from a high strength ceramic material selected from the group consisting of alumina and zirconia (claim 8).
13. The distal end of said driver device and a proximal end of said implant are provided with mating features that enable secure attachment of said implant to said driver device (claim 9).
14. The rigid distal portion of said insertion device has at its distal end a sharpened fork portion characterized by two or more axially extending tines spaced apart to define one or more channels therebetween in which said one or more first ends of said one or more elongate sutures may be slidably received (claim 12).
15. The elongate insertion device further comprises an open proximal end, an open distal end, and at least one insertion lumen extending from open proximal end to said open distal end (claim 13).
16. The system has an elongate element formed from a suitably elastic metallic or polymeric material and having a first configuration characterized by first and second free proximal ends and distal end in the form of a suture capturing loop configured to receive the first ends of one or more elongate sutures; wherein: i. said insertion device is slidably received within said at least one driver lumen such that rigid distal portion extends out of the open distal end of said driver device and distally past the distal end of said suture anchor when coupled to said driver device; and ii. said elongate element in said first configuration is slidably received within said at least one insertion lumen such that the suture capturing loop extends out of and distally past the open distal end of said insertion device so as to enable said suture capturing loop to receive said suture first ends (claim 14).
17. A one-handed method for affixing a soft tissue graft to a target boney surface (claim 15), the method comprising the steps of: a. providing the implant placement system of claim 1 with the proximal end of said driver device handle portion engaged to said insertion device and the axial control assembly in said first constrained configuration, whereby relative axial movement between said driver device and said insertion device is precluded (claim 15); b. positioning an anchoring implant to the distal end of said driver device (claim 15); c. providing one or more elongate sutures, each of which has a first free end and a second end attached to said soft tissue graft (claim 15); d. receiving said first free ends in the distal end of said insertion device (claim 15); e. inserting the distal end of the insertion device into a suitably configured socket disposed in said target boney surface (claim 15); f. applying tension to the suture to draw the soft tissue graft to a desired position (claim 15); g. shifting said axial control assembly to said second free configuration (claim 15); and h. distally advancing said driver device so as to drive the implant in the socket, whereby said implant serves to anchor said soft tissue graft to said target boney surface (claim 15).
18. The method includes repeating steps (b) through (h) as required (claim 18).
19. The anchoring implant comprises an interference plug-type anchor, further wherein the distal end of said driver device and a proximal end of said interference plug-type anchor are provided with mating features that enable the transfer of axial force from the driver to the anchor (claim 19).
20. The anchoring implant comprises a threaded anchor, further wherein the distal end of said driver device includes torque transmitting features that, together with complementary torque receiving features formed in a proximal portion of the anchor, allow the transmission of torque to said anchor (claim 20).

Claims 1-4 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,782,250 (Dougherty ‘250). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Dougherty ‘250 claims 1. A one-handed implant placement system for affixing a soft tissue graft to a prepared socket in a boney surface via a cannulated anchoring implant (claim 1), said system comprising: a. a cannulated driver device comprising a proximal handle portion having an open proximal end, an elongate tubular distal portion that defines the longitudinal axis of the system and includes an open distal end configured to receive said implant, and at least one driver lumen extending from said open proximal end to said open distal end (claim 1); b. an elongate insertion device that includes a rigid distal portion configured to receive the first ends of one or more elongate sutures (claim 1); and c. an axial control assembly having a first constrained configuration and a second free configuration (claim 1); wherein: i. said insertion device is slidably received within said at least one lumen of said driver device and the proximal end of said driver device handle portion is engaged to said elongate insertion device (claim 1); ii. when said axial control assembly is in said first constrained configuration, the distal end of said insertion device extends distally past the distal end of said implant when coupled to said driver device so as to enable said insertion device distal end to receive said suture first ends and relative axial movement between said driver device and said insertion device is precluded (claim 1); and iii. when said axial control assembly is in said second free configuration, the driver device and implant move axially in a distal direction along the length of said rigid distal portion of said insertion device to thereby drive said implant into said socket while the insertion device is maintained in a fixed position (claim 1).
2. The axial control assembly includes a longitudinal spring contained within the proximal hub portion of said elongate insertion device (claim 2).
3. The longitudinal spring is held in a compressed configuration by one or more slidable control elements (claim 3).
4. The slidable control element includes extends through a lateral wall of said proximal hub portion and is transversely oriented to the longitudinal axis (claim 4).
9. The elongate insertion device include a hub portion at its proximal end (claim 1).
10. The implant comprises an interference plug-type anchor (claim 5).
11. The implant comprises a threaded anchor (claim 6).
12. The implant comprises a cannulated knotless suture anchor fabricated from a high strength ceramic material selected from the group consisting of alumina and zirconia (claim 7).
13. The distal end of said driver device and a proximal end of said implant are provided with mating features that enable secure attachment of said implant to said driver device (claim 8).
14. The rigid distal portion of said insertion device has at its distal end a sharpened fork portion characterized by two or more axially extending tines spaced apart to define one or more channels therebetween in which said one or more first ends of said one or more elongate sutures may be slidably received (claim 11).
15. The elongate insertion device further comprises an open proximal end, an open distal end, and at least one insertion lumen extending from open proximal end to said open distal end (claim 12).
16. The system has an elongate element formed from a suitably elastic metallic or polymeric material and having a first configuration characterized by first and second free proximal ends and distal end in the form of a suture capturing loop configured to receive the first ends of one or more elongate sutures; wherein: i. said insertion device is slidably received within said at least one driver lumen such that rigid distal portion extends out of the open distal end of said driver device and distally past the distal end of said suture anchor when coupled to said driver device; and ii. said elongate element in said first configuration is slidably received within said at least one insertion lumen such that the suture capturing loop extends out of and distally past the open distal end of said insertion device so as to enable said suture capturing loop to receive said suture first ends (claim 13).
17. A one-handed method for affixing a soft tissue graft to a target boney surface (claim 14), the method comprising the steps of: a. providing the implant placement system of claim 1 with the proximal end of said driver device handle portion engaged to said insertion device and the axial control assembly in said first constrained configuration, whereby relative axial movement between said driver device and said insertion device is precluded (claim 14); b. positioning an anchoring implant to the distal end of said driver device (claim 14); c. providing one or more elongate sutures, each of which has a first free end and a second end attached to said soft tissue graft (claim 14); d. receiving said first free ends in the distal end of said insertion device (claim 14); e. inserting the distal end of the insertion device into a suitably configured socket disposed in said target boney surface (claim 14); f. applying tension to the suture to draw the soft tissue graft to a desired position (claim 14); g. shifting said axial control assembly to said second free configuration (claim 14); and h. distally advancing said driver device so as to drive the implant in the socket, whereby said implant serves to anchor said soft tissue graft to said target boney surface (claim 14).
18. The method includes repeating steps (b) through (h) as required (claim 17).
19. The anchoring implant comprises an interference plug-type anchor, further wherein the distal end of said driver device and a proximal end of said interference plug-type anchor are provided with mating features that enable the transfer of axial force from the driver to the anchor (“secure attachment” at claim 18).
20. The anchoring implant comprises a threaded anchor, further wherein the distal end of said driver device includes torque transmitting features that, together with complementary torque receiving features formed in a proximal portion of the anchor, allow the transmission of torque to said anchor (claim 19).

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,548,711 (Dougherty ‘711). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Dougherty ‘711 claims 1. A one-handed implant placement system for affixing a soft tissue graft to a prepared socket in a boney surface via a cannulated anchoring implant (claim 17), said system comprising: a. a cannulated driver device comprising a proximal handle portion having an open proximal end, an elongate tubular distal portion that defines the longitudinal axis of the system and includes an open distal end configured to receive said implant, and at least one driver lumen extending from said open proximal end to said open distal end (claim 17); b. an elongate insertion device that includes a rigid distal portion capable of receiving the first ends of one or more elongate sutures (see “forked end” of claim 17); and c. an axial control assembly having a first constrained configuration and a second free configuration (claim 17); wherein: i. said insertion device is slidably received within said at least one lumen of said driver device and the proximal end of said driver device handle portion is engaged to said elongate insertion device (claim 17); ii. when said axial control assembly is in said first constrained configuration, the distal end of said insertion device extends distally past the distal end of said implant when coupled to said driver device so as to enable said insertion device distal end to receive said suture first ends (capability due to “forked end” of claim 17) and relative axial movement between said driver device and said insertion device is precluded (claim 17); and iii. when said axial control assembly is in said second free configuration, the driver device and implant move axially in a distal direction along the length of said rigid distal portion of said insertion device to thereby drive said implant into said socket while the insertion device is maintained in a fixed position (claim 17).
17. A one-handed method for affixing a soft tissue graft to a target boney surface (claim 18), the method comprising the steps of: a. providing the implant placement system of claim 1 with the proximal end of said driver device handle portion engaged to said insertion device and the axial control assembly in said first constrained configuration, whereby relative axial movement between said driver device and said insertion device is precluded (claim 18); b. positioning an anchoring implant to the distal end of said driver device (claim 18); c. providing one or more elongate sutures, each of which has a first free end and a second end attached to said soft tissue graft (claim 18); d. receiving said first free ends in the distal end of said insertion device (claim 18); e. inserting the distal end of the insertion device into a suitably configured socket disposed in said target boney surface (claim 18); f. applying tension to the suture to draw the soft tissue graft to a desired position (claim 18); g. shifting said axial control assembly to said second free configuration (claim 18); and h. distally advancing said driver device so as to drive the implant in the socket, whereby said implant serves to anchor said soft tissue graft to said target boney surface (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771